SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the case us REMANDED for further proceedings consistent with this order.
Defendant-appellant Jean Gerancon appeals from the September 19, 2003 judgment of the United States District Court for the District of Connecticut (Stefan R. Underhill, Judge) convicting him, following a guilty plea, of possession with intent to distribute and distribution of 5 grams or more of cocaine base. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Defendant alleges, first, that the district court erred in refusing to depart downward based on his claim of sentencing manipulation, and second, that his Guidelines-determined sentence violates his rights under the Sixth Amendment. In light of the Supreme Court’s decision in United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and this Court’s decision in United States v. Crosby, 397 F.3d 103 (2d Cir.2005), this case is REMANDED so that the district court may consider whether to re-sentence
by designation. *66the defendant, in conformity with the currently applicable statutory requirements explicated in the Crosby opinion.